DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Preliminary Amendment filed on 10/23/2020, in which claims 3-4, 6-10 and 13 have been amended and entered of record.
3.    Claims 1-16 are pending for this application.

Information Disclosure Statement
4.     The Information Disclosure Statement (IDS) submitted on 10/23/2020 has been considered by the examiner and made of record in the application file.

Priority
5.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

QUAYLE ACTION
6.     This application is in condition for allowance except for the following formal matters: 

Claim Objections        
7.    Claims 12 and 13 are objected because of the following informalities:
         Claim 12, “a magnetic memory element15” in line 1 should be amended to “the magnetic memory element15”15 in order to correct antecedent basis for this limitation in the claim (referred to “a magnetic memory element” in line 1 of parent claim 11).
          Claim 13, “a magnetic memory element15” in line 1 should be amended to “the magnetic memory element15”15 in order to correct antecedent basis for this limitation in the claim (referred to “a magnetic memory element” in line 1 of parent claim 11).                  
Abstract / Specification 
8.   The abstract is objected to as failing to abstract requirements per the MPEP rule 37 C.F.R. 1.438 as follows:
         -   The phrases “[Problem]”, “[Means for Resolution]“ and “(a second insulating film 20)” should be removed since the abstract should not contain superfluous language and legal phraseology such as “means”.

Allowable Subject Matter
9.   Claims 12 and 13 would be allowable if amended to overcome the above claim objections set forth in this Office Action.
10.    The following is a statement of reason for indication of allowable subject matter:
           Regarding independent claims 1 and 11, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “an insulating film which contains nitrogen and is provided to cover a lateral surface of the columnar stack, wherein in one or both of the recording layer and the barrier layer, a nitrogen concentration is 4 x 1029 atoms/m2 or less in a position of 13 nm inside from an outer circumferential end of the columnar stack”, and a combination of other limitations thereof as claimed in the claims. Claims 2-10 and 12-13 depend on claims 1 and 11. 
           Regarding independent claims 14 and 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “an insulating film which contains nitrogen and is provided to cover a lateral surface of the columnar stack, wherein in one or both of the recording layer and the barrier layer, a nitrogen concentration is 7 x 1030 atoms/m2 or more in a position of 2 nm inside from an outer circumferential end of the columnar stack”, and a combination of other limitations thereof as claimed in the claims. Claim 15 depend on claim 14.     
                                                            
Conclusion
11.     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
         A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827